                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 CHARLA EDDENS-WILSON,

             Plaintiff,
                                                         Case No. 19-1306-JWL
             v.

 SHELTER MUTUAL INSURANCE
 COMPANY,

             Defendant.


                            AMENDED SCHEDULING ORDER

       Defendant has filed an unopposed motion (ECF No. 23) to amend the scheduling

order entered on February 19, 2020 (ECF No. 17). For good cause shown, the motion is

granted, but with modifications to the proposed deadlines to account for the court’s

scheduling preferences.1       The scheduling order is amended as follows:

       a)         Mediation shall be held no later than August 18, 2020.

       b)         All discovery shall be commenced or served in time to be completed by

September 22, 2020.




       1
         The court finds it most efficient for discovery to be completed prior to submission
of a proposed pretrial order. In addition, the court must leave adequate time between
submission of dispositive motions and the trial date to ensure the motions are ruled
sufficiently in advance of trial.

O:\SCHEDULINGORDERS\19-1306-JWL-23-ASO.DOCX
       c)      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from defendant by July 6, 2020. Disclosures and reports by any

rebuttal experts are due by July 28, 2020.

       d)      The parties shall complete all Fed. R. Civ. P. 35 physical or mental

examinations by June 9, 2020.

       e)      The final pretrial conference is rescheduled from August 21, 2020, to

October 6, 2020, at 11:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than September 28, 2020, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

       f)      In order to preserve the trial date earlier set by the court, the deadline for

filing all other potentially dispositive motions and motions challenging admissibility of

expert testimony is October 16, 2020.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated April 9, 2020, at Kansas City, Kansas.


O:\SCHEDULINGORDERS\19-1306-JWL-23-ASO.DOCX
                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




                                              3
O:\SchedulingOrders\19-1306-JWL-23-ASO.docx
